DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 5/4/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 14-20 are withdrawn as being directed to a non-elected invention.

Claim Objections
The claims are objected to because of the following informalities:  
Claim 5 recites the limitation “at least one of a solid color, a pattern, and an image” on lines 1-2. This should read “at least one of a solid color, a pattern, or an image”. 
Claim 9 recites “at least one of polyester, fiberglass, cotton, hemp, nylon, and glass fiber” on lines 1-2. This should read “at least one of polyester, fiberglass, cotton, hemp, nylon, or glass fiber”.
Claim 11 recites “at least one of aluminum, copper, stainless steel, brass, bronze, and alloy” on lines 1-2. This should read “at least one of aluminum, copper, stainless steel, brass, bronze, or alloy”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “at least one color wavelength of the exterior visual design visually cancels out an at least one corresponding color wavelength of the interior of the space” on lines 2-4. It is unclear to the examiner what is meant by or causes this “cancelling out”. What exactly constitutes ‘visually canceling out’ a color wavelength as it is defined in the context of the claim? Does this require a matching color, a contrasting color, or a direct emission of light, or does it only require a camouflaging effect such that the color of the interior space is obscured?
Claim 12 recites the limitation “the privacy mesh provides a protective coating” on line 1. It is unclear to the examiner how a mesh can be a “coating”, and unto what this coating is applied. Does the limitation require a separate coating applied to the mesh, or is the privacy mesh itself considered to be a protective coating? The examiner interprets this as the privacy mesh being provided with a protective coating.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herran (US 20070068637).
Regarding claim 1, Herran teaches (figs. 1-3) a privacy mesh (16a) configured for creating a one-way privacy screen (paragraph 0025 describes how the pattern decreases visibility in only one direction) in an opening (defined by the frame 12 in fig. 1) of a space (the “space” is “inside” what is shown in fig. 1), the privacy mesh comprising: an interior surface (19) and an opposing exterior surface (17); the interior surface (19) providing an interior visual design (paragraph 0033 describes 19 having a “darker surface” which is the interior visual design) configured to minimize any visual obstruction created by the privacy mesh when looking through the interior surface (19) of the privacy mesh from within the space (viewing from “inside” of what is shown in fig. 1 is designed to minimize visual obstruction, relative to viewing from 17, see paragraph 0025); and the exterior surface (17) providing an exterior visual design (18a) configured to visually obscure an interior of the space (the “inside” of what is shown in fig. 1) when looking through the exterior surface (17) of the privacy mesh from outside of the space (described in paragraph 0025);
 whereby, the privacy mesh (16a) is positionable in the opening (defined by the frame 12 in fig. 1) such that the exterior surface (17) of the privacy mesh (16a) is spaced apart from the opening (this surface is on the outside of the opening), with the interior surface (19) facing the space (this surface faces inside the space) and the opposing exterior surface (17) facing outwardly away from the space toward an exterior of the space (this surface is on the outside of the face).
	Regarding claim 2, Herran teaches (figs. 1-3) that the interior visual design is a substantially uniform color (the dark surface of 19 as described in paragraph 0033).
	Regarding claim 3, Herran teaches (figs. 1-3) that the color of the interior visual design is dark (the dark surface as described in paragraph 0033).
Regarding claim 4, Herran teaches (figs. 1-3) that the exterior visual design (17) is relatively lighter in color than the interior visual design (19, paragraph 0033).
Regarding claim 5, Herran teaches (figs. 1-3) that the exterior visual design (18a) comprises an image (as shown in fig. 1).
Regarding claim 6, Herran teaches (figs. 1-3) that the exterior visual design (18a) is configured for creating an inter-object occlusion (this design object occludes vision in one direction as described in paragraph 0025), whereby the exterior visual design (18a) visually obscures the interior of the space, in whole or in part (as described in paragraph 0025).
	Regarding claim 7, as best understood, Herran teaches (figs. 1-3) that the exterior visual design (18a) is configured for creating an imagery interference (this imagery assists in blocking vision in the one direction as described in paragraph 0025), whereby an at least one color wavelength of the exterior visual design visually cancels out an at least one corresponding color wavelength of the interior of the space (paragraph 0025 describes that color pigments are used to produce the image 18a which is used to block a viewer from seeing into the space. These pigments “cancel out” the corresponding wavelength, as described in lines 1-4 of paragraph 0026).
Regarding claim 13, Herran teaches (figs. 1-3) a privacy mesh (16a) configured for creating a one-way privacy screen (paragraph 0025 describes how the pattern decreases visibility in only one direction) in an opening (defined by the frame 12 in fig. 1) of a space (the “space” is “inside” what is shown in fig. 1), the privacy mesh comprising: an interior surface (19) and an opposing exterior surface (17); the interior surface (19) providing an interior visual design having a dark, substantially uniform color (paragraph 0033 describes 19 having a “darker surface” which is the interior visual design) so as to minimize any visual obstruction created by the privacy mesh when looking through the interior surface (19) of the privacy mesh from within the space (viewing from “inside” of what is shown in fig. 19 is designed to minimize visual obstruction, relative to viewing from 17, see paragraph 0025); 
and the exterior surface (17) providing an exterior visual design (18a) relatively lighter in color that the interior visual design (as described in paragraph 0033), the exterior visual design comprising an image (18a as shown in fig. 1) configured to visually obscure an interior of the space (the “inside” of what is shown in fig. 1) when looking through the exterior surface (17) of the privacy mesh from outside of the space (described in paragraph 0025);
 whereby, the privacy mesh (16a) is positionable in the opening (defined by the frame 12 in fig. 1) such that the exterior surface (17) of the privacy mesh (16a) is spaced apart from the opening (this surface is on the outside of the opening), with the interior surface (19) facing the space (this surface faces inside the space) and the opposing exterior surface (17) facing outwardly away from the space toward an exterior of the space (this surface is on the outside of the face).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herran (US 20070068637) in view of Neer (US 5680893).
	Regarding claims 8-9, Herran fails to teach that the privacy mesh is constructed out of a non-metal material, wherein the non-metal material incorporates at least one of polyester, fiberglass, cotton, hemp, nylon, and glass fiber.
	Neer teaches (1) a privacy mesh (1) that is constructed out of a non-metal material, wherein the non-metal material is fiberglass (Col. 3 line 66 through Col. 4 line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herran by having the privacy mesh be constructed out of fiberglass as taught by Neer. This alteration provides the predictable and expected result of reducing the weight of the screen.
Regarding claim 12, as best understood, Herran does not teach that the privacy mesh contains a protective coating.
Neer teaches (fig. 1) a privacy mesh with a protective coating (Col. 3 line 66 through Col. 4 line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herran by having the privacy mesh contain a protective coating as taught by Neer. This alteration provides the predictable and expected result of protecting the privacy mesh from the elements, such as UV light.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herran (US 20070068637) in view of Meadows (US 20080005987).
Regarding claims 10-11, Herran fails to teach that the privacy mesh is constructed out of a metal material, the metal material incorporating at least one of aluminum, copper, stainless steel, brass, bronze, and alloy.
Meadows teaches (fig. 2) a privacy mesh (20) constructed out of a metal material (stainless steel, paragraph 0018), the metal material incorporating stainless steel (paragraph 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herran by having the privacy mesh constructed out of stainless steel as taught by Meadows. This alteration provides the predictable and expected result of the privacy mesh being more durable, thus having a longer usage lifespan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                               
                                                                                                                                                                         
/ABE MASSAD/Examiner, Art Unit 3634